EXHIBIT 4.1 THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES TO BE DELIVERED HEREUNDER AND UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THIS NOTE AND THE SECURITIES TO BE DELIVERED HEREUNDER AND UPON CONVERSION HEREOF HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE. NO SALE, ASSIGNMENT, TRANSFER FOR VALUE, PLEDGE OR OTHER ENCUMBRANCE OF EITHER THIS CONVERTIBLE PROMISSORY NOTE OR ANY SUCH SECURITIES MAY BE MADE UNLESS SUCH TRANSACTION IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR THE MAKER IS PROVIDED WITH AN OPINION OF COUNSEL, SATISFACTORY TO THE MAKER, STATING THAT SUCH SALE, ASSIGNMENT, PLEDGE OR OTHER TRANSFER IS IN COMPLIANCE WITH EXEMPTIONS FROM REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS. CONVERTIBLE UNSECURED PROMISSORY NOTE $XX0,000.00 [Date] FOR VALUE RECEIVED, ANTRIABIO, INC., a Delaware corporation (“Maker”), hereby promises to pay to (“Holder”) the principal amount of ($), together with interest thereon at a fixed simple interest rate of eight percent (8%) per annum. The principal amount has been delivered to Maker pursuant to wire transfer instructions attached to this Convertible Promissory Note (this “Promissory Note”) as Exhibit A. This Promissory Note is part of a series of Promissory Notes issued by Maker in a bridge note financing (the “Bridge Financing”). Principal and accrued interest on this Promissory Note, to the extent not previously paid in cash or converted as described below, shall be due and payable in cash in a single payment on the date which is six (6) months from the date hereof (the “Maturity Date”). In connection with issuance of this Promissory Note, Holder will be issued, at no additional cost to Holder, a warrant (the “Note Warrant”) to purchase a number of shares of the Maker's common stock (the “Shares”) equal to one-half of the principal amount of this Promissory Note. The Note Warrant shall have an exercise price of $0.315 per Share (the “Exercise Price”). The number of shares into which the warrant is exercisable, and the price at which it may be exercised will be adjusted to reflect any splits, conversions, or other reorganizations, in the same manner as the shares into which the warrants are exercisable. The Note Warrant will be exercisable at the option of the Holder at any time after the date hereof (the “Effective Date”), but not later than three (3) years after the Effective Date. If Maker issues equity securities (“Equity Securities”) in a transaction or series of related transactions resulting in aggregate gross proceeds to Maker of at least $3,000,000 (a “Qualified Financing”), then the Promissory Note, and any accrued but unpaid interest thereon, will automatically convert into the Equity Securities issued pursuant to the Qualified Financing at a conversion price expected to equal $0.21 per Share (the “Conversion Price”). To the extent that the Promissory Note is not automatically converted pursuant a Qualified Financing as described above, prior to the Maturity Date, the Holder may elect to voluntarily convert the Promissory Note into Shares at the Conversion Price. In the event the Holder elects to do so, he, she, or it shall give written notice of his, her, or its election no less than five (5) days prior to the Maturity Date. Maker and Holder agree that Maker will file a registration statement (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”) within thirty (30) days of the final closing of a Qualified Financing. Maker and Holder agree that such Registration Statement shall include all of Holder’s Shares issued or issuable pursuant to this Promissory Note including Shares issuable upon a conversion of this Promissory Note and Shares issuable upon exercise of the Note Warrant (collectively, the “Registrable Shares”). Holder agrees that Holder will allow Maker to register all of Holder’s Registrable Shares on the Registration Statement. Maker agrees to take all necessary actions and make all necessary filings to keep the Registration Statement effective for a period that extends from the first date on which the Securities and Exchange Commission issues an order of effectiveness in relation to the Registration Statement until such date as Maker’s counsel issues a legal opinion asserting that the Registrable Shares are available for resale under Rule 144 of the Securities Act (the “Legal Opinion”). All expenses of registration and the Legal Opinion will be borne by Maker, except that Holder will be responsible for all underwriting discounts and selling commissions applicable to the sale of Registrable Shares and all fees and disbursements of counsel or other advisers for such Holder. As a condition to any registration hereunder, Holder must promptly furnish in writing to Maker (and in any event within 15 days of request) such information regarding Holder and the distribution proposed by Holder as Maker may reasonably request and as may be required in connection with any registration, qualification, or efforts to comply with applicable laws, rules and regulations, and to execute such documents in connection with such registration as Maker may reasonably request, and will be solely responsible therefor. Maker understands and agrees that its obligations to file the Registration Statement to register the Registrable Shares is a contractual obligation (the “Registration Rights”) and that the Registration Rights granted hereunder shall have priority registration rights over any registration rights granted by Maker prior to the final closing of the Bridge Financing, but such Registration Rights shall rank pari passu to any registration rights granted by Maker to Paulson Investment Company, Inc. (“PIC”) on securities Maker issues to PIC as compensation for services rendered in connection with the Bridge Financing and/or a Qualified Financing. Default in the payment of the principal of or interest on this Promissory Note when the same becomes due and payable shall constitute an event of default hereunder. Upon the occurrence of an event of default, or at any time thereafter during the continuance of any such event, the Holder may, with or without notice to the Maker, declare this Promissory Note to be forthwith due and payable, whereupon this Promissory Note and the indebtedness evidenced hereby shall forthwith be due and payable, both as to principal and interest, without presentment, demand, protest, or other notice of any kind, all of which are hereby expressly waived, anything - 2 - contained herein or in any other instrument executed in connection with or securing this Promissory Note to the contrary notwithstanding. If the Maker sells all or substantially all of its assets to a third party, merges, or consolidates with another entity, or engages in any other transaction with a third party requiring approval of the shareholders of the Maker, Maker shall give prompt notice to the Holder, and Holder may immediately convert the principal amount of and accrued interest on this Promissory Note into Shares at the Share Conversion Price at any time prior to the consummation of such transaction. If this Promissory Note becomes due and payable on Saturday, Sunday or other day on which commercial banks are authorized or permitted to close under the laws of the State of Delaware, the maturity of this Promissory Note shall be extended to the next succeeding business day. If the payment of principal or any payment of interest or both is more than five (5) days late, the Maker agrees to pay the Holder a late charge equal to five percent (5%) of the amount then due and payable (the “Late Fee”). The provisions of this Promissory Note establishing a Late Fee shall not be deemed to extend the time for any payment due or to constitute a “grace period” giving the Maker a right to cure such default. This Promissory Note and the Securities (as defined below) to be issued in connection herewith and upon conversion hereof may not be offered, sold or otherwise disposed of except under circumstances which will not result in a violation of the Securities Act. Upon conversion of this Promissory Note, the Holder hereof will be required to confirm in writing, by executing the form attached as Schedule 1 to Exhibit A hereto, that the Shares so purchased are being acquired for investment and not with a view toward distribution or resale. This Promissory Note, the Note Warrant, and all Shares issued upon Conversion hereof or upon the exercise of the Note Warrant (unless registered under the Securities Act) shall be stamped or imprinted with a legend in substantially the following form: “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED FOR VALUE, PLEDGED, HYPOTHECATED, OR OTHERWISE ENCUMBERED, UNLESS SUCH TRANSACTION IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR THE ISSUER IS PROVIDED WITH AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, STATING THAT SUCH SALE, PLEDGE OR OTHER TRANSFER IS IN COMPLIANCE WITH EXEMPTIONS FROM REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS.” With respect to any offer, sale or other disposition of this Promissory Note, the Note Warrant, or any Shares issuable upon conversion of this Promissory Note or exercise of the Note Warrant (collectively, the “Securities”), prior to registration of such Securities, the Holder hereof and each subsequent Holder of this Promissory Note will be required to give written notice to the - 3 - Maker prior thereto, describing briefly the manner thereof, together with a written opinion of such Holder’s counsel reasonably acceptable to the Maker's counsel. Such opinion shall provide that the contemplated offer, sale or other disposition may be effected without registration or qualification (under the Securities Act as then in effect or any federal or state law then in effect) of such Securities and indicating whether or not under the Securities Act this Promissory Note or certificates for such Securities to be sold or otherwise disposed of require any restrictive legend as to applicable restrictions on transferability in order to ensure compliance with applicable law. Promptly upon receiving such written notice and reasonably satisfactory opinion, if so requested, except to the extent otherwise provided herein, the Maker, as promptly as practicable, shall notify such Holder that such Holder may sell or otherwise dispose of this Promissory Note or such Securities, all in accordance with the terms of the notice delivered to the Maker. If a determination has been made pursuant to this paragraph that the opinion of counsel for the Holder is not reasonably satisfactory to the Maker, the Maker shall so notify the Holder promptly after such determination has been made and neither this Promissory Note nor any Securities shall be sold or otherwise disposed of until such disagreement has been resolved. The foregoing notwithstanding, this Promissory Note or such Securities may as to such federal laws, be offered, sold or otherwise disposed of in accordance with Rule 144 under the Securities Act, provided that the Maker shall have been furnished with such information as the Maker may reasonably request to provide a reasonable assurance that the provisions of Rule 144 have been satisfied. This Promissory Note and each certificate representing the Securities thus transferred (except a transfer pursuant to Rule 144) shall bear a legend as to the applicable restrictions on transferability in order to ensure compliance with such laws, unless in the aforesaid opinion of counsel for the Holder, reasonably acceptable to the Maker, such legend is not required in order to ensure compliance with such laws. The Maker may issue stop transfer instructions to its transfer agent or, if acting as its own transfer agent, the Maker may stop transfer on its corporate books, in connection with such restrictions. Any provision of this Promissory Note that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof or affecting the validity or enforceability of such provision in any other jurisdiction. This Promissory Note is not transferable or assignable by the Maker without the consent of the Holder. This Promissory Note is not transferable or assignable by the Holder without the consent of the Maker. If this Promissory Note is collected by law or through an attorney at law, or under advice therefrom, the Maker agrees to pay all costs of collection, including reasonable attorneys’ fees. Reasonable attorneys’ fees are defined to include, but not be limited to, all fees incurred in all matters of collection and enforcement, trial proceedings and appeals, as well as appearances in and connected with any bankruptcy proceedings or creditors’ reorganization or similar proceedings and any post judgment collection efforts. Any failure to exercise any right, remedy or recourse hereunder shall not be deemed to be a waiver or release of the same, such waiver or release to be effected only through a written document executed by the Holder and then only to the extent specifically recited therein. A waiver or release with reference to any one event shall not be construed as continuing, as a bar to, or as a waiver or release of any subsequent right, remedy or recourse as to a subsequent event. - 4 - In no event shall the amount of interest due or payments in the nature of interest payable hereunder exceed the maximum rate of interest allowed by applicable law, as amended from time to time, and in the event any such payment is paid by the Maker or received by the Holder, then such excess sum shall be credited as a payment of principal, unless the Maker shall notify the Holder, in writing, that the Maker elects to have such excess sum returned to the Maker forthwith. The Maker hereby waives demand, presentment, protest, notice of nonpayment or dishonor, and any other notice required by law and agrees that its payment obligations hereunder shall not be affected by any renewal or extension of the time of payment hereof, or by any indulgences. This Promissory Note shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to its conflict of law provisions. This Promissory Note may not be modified or amended and no provision hereof may be waived except by a written instrument executed by the parties to be bound thereby. ANTRIABIO, INC. By: Name: Nevan Elam Title:
